 Jennifer R. Schemm, OSB #970086
 Attorney at Law
 602 O Avenue
 La Grande, OR 97850
 Tel: 541-910-4833
 Fax: 541-962-7831
 Email: jschemm@eoni.com

 Jennifer R. Schwartz, OSB #072978
 Law Office of Jennifer R. Schwartz
 2521 SW Hamilton Court
 Portland, Oregon 97239
 Tel: 503-780-8281
 Email: jenniferroseschwartz@gmail.com

   Attorneys for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT

                              FOR DISTRICT OF OREGON

                                PENDLETON DIVISION

GREATER HELLS CANYON COUNCIL, an                 Case Number: 2:17-cv-00843-SU
Oregon nonprofit corporation,
and OREGON WILD, an Oregon nonprofit
corporation,                                     DECLARATION OF MARIA
                                                 BELKNAP IN SUPPORT OF
         Plaintiffs,                             PLAINTIFFS’ MOTION FOR
                                                 INJUNCTION PENDING APPEAL
                       v.

KRIS STEIN, District Ranger, Eagle Cap Ranger
District, Wallowa-Whitman National Forest, in
her official capacity; and UNITED STATES
FOREST SERVICE, an agency of the United
States Department of Agriculture,

         Defendants,

       and

WALLOWA COUNTY, a political subdivision
of the State of Oregon,

           Defendant-Intervenor.
      I, Maria Belknap, state and declare as follows:

1.      I was born and raised in Oregon, and am from a heritage family. I currently reside in

California, yet spend at least two months every year in the Lostine Canyon. I have been a

member of the Greater Hells Canyon Council (formerly, Hells Canyon Preservation Council) for

more than 20 years.

2.      I, along with two other families, own Lapover Ranch, a 193 acre private in-holding

surrounded by the Wallowa-Whitman National Forest and the Lostine Corridor Public Safety

Project (Lostine Project) area. The property spans both sides of the Lostine River and the steeply

graded Lostine Canyon. My family has been involved with the Ranch since the early 1950s and

have been co-owners of Lapover since 1976. I spent much of my youth in the Lostine Canyon

and for the past 20 years, my months at Lapover provide me a welcomed change of pace from

California life.

3.      The Ranch and the Lostine Canyon are steeped in my heart and soul, and I feel a

custodial responsibility to them. I want to protect the Canyon’s wildlife, rare plants, clean waters,

and fisheries. This custodianship runs deep in my family, my father being instrumental in

securing Wild and Scenic designation for the Lostine River in 1988.

4.      For more than 50 years, I have hiked and ridden through the Wallowas. Between 1976

and 1981, I worked for the United States Forest Service in the Wallowa-Whitman National

Forest both as a backcountry ranger and as the Lostine Canyon Guard, stationed in the Lostine

Canyon, the same area that is now part of the Lostine Project.

5.      My tenure in the Lostine Canyon has afforded me unique insights into this ecosystem. I

know the old Native American and sheepherder trails, no longer on the maps. I know the

location of frontier cabins, both remnant and those destroyed by the USFS decades before. I


2 – DECLARATION OF MARIA BELKNAP IN SUPPORT OF PLAINTIFFS’ MOTION FOR
SUMMARY JUDGMENT
know the location of old Nez Perce grave sites, where the historic mineshafts are located, and

where the elk wallow and the bear den. I have had numerous sightings of Peregrine falcons

soaring through the canyon. Whether hiking or riding horses through its forests I pick up trash,

disperse unauthorized fire rings, and in general do my best to care for the land.

6.     Because of decades of working, recreating and living in the middle of the Lostine

Canyon, I know intimately the history of the canyon, the people who have and continue to

frequent it, and possess a thorough understanding of the delicate ecology of this area.

7.     I believe the Lostine Canyon is one of the most important places on the Wallowa-

Whitman National Forest both ecologically and socially. The narrow canyon floor created by

steep glaciated slopes makes it disproportionately important for a diversity of wildlife, e.g., one

of three Wolverines known to exist in Oregon resides in Lostine Canyon. It is also home to

coyote, cougar, bobcat, weasel, marmot, deer, elk, bear, recently moose and other species. The

Lostine River itself is important for beaver, Chinook Salmon, Bull Trout, Rainbow Trout and

other fish as well as the human communities that appreciate them. This scenic corridor is close to

population centers of Wallowa and Union Counties and provides access to popular trailheads and

camping areas for both residents and visitors.

8.     I understand that thinning the forests of the Lostine Canyon may improve its health, but

not in the heavy handed way authorized for the Lostine Project. For the last 12 years, I have

worked closely with the Oregon Department of Forestry to thin the forest at Lapover for health,

fuel reductions, and habitat improvement. I targeted tree species for stand health and diversity,

retaining larger fire resistant species, removed small diameter trees and flashy ladder fuels, and

created fuel breaks around the structures without leaving a “cut trace” such as high stumps. I




3 – DECLARATION OF MARIA BELKNAP IN SUPPORT OF PLAINTIFFS’ MOTION FOR
SUMMARY JUDGMENT
reseeded with native grasses. The majority of work was performed by hand to protect the fragile

vegetative ground cover.

9.     I talked with the Forest Service a number of years ago, hopeful of initiating similar forest

improvements on the adjacent public lands. Now that the agency is taking action, I am dismayed

that it is seemingly more interested in getting timber volume of out the Canyon than being a

good steward.

10.    I am devastated by the proposed commercial logging, including the 18 acres of clear cuts

and 450 acres of aggressive logging including in old growth forests. Many of the commercial

timber sale units are currently healthy, intact mature forests. After building roads into every unit,

logging and machine piling every merchantable tree except the few ringed with orange, the forest

will be decimated.

11.    I have walked in some of the old growth units and am angry and heartbroken that mature

and old grand fir trees - critical wildlife habitat - will be logged under the guise of “danger”

trees. After already removing thousands of “hazard” trees along the river corridor, the remaining

large trees are critical to old growth dependent wildlife. The forests in the adjacent Eagle Cap

Wilderness do not contain the same forest types – they are more open, higher elevation forests

with fewer large trees. The river corridor’s lush closed-canopy forest is critical to many wildlife

species.

////

////

////

////

////

4 – DECLARATION OF MARIA BELKNAP IN SUPPORT OF PLAINTIFFS’ MOTION FOR
SUMMARY JUDGMENT
12.    This Project will diminish my enjoyment and sense of peace during my time in the

Lostine Canyon for the foreseeable future and probably for my lifetime.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

       Executed on this 21st day of September 2018.

                                                    ____s/ Maria Belknap______
                                                        Maria Belknap




5 – DECLARATION OF MARIA BELKNAP IN SUPPORT OF PLAINTIFFS’ MOTION FOR
SUMMARY JUDGMENT
